REDMANN, Judge
(concurring).
The buyer of land without minerals can ordinarily not object because the sale fails to recite a mineral lease (by one third party to another). Plaintiff buyer’s complaint is not that a third party is taking the minerals, but that a third party is occupying (much of) the surface, to the exclusion of plaintiff. But because plaintiff does not allege that the third party occupies under any title (the mineral lease does not purport to lease the surface), the remedy is eviction of that third-party occupant. That third party can only prevent eviction by some showing of title not in evidence in our record: and if that showing is made then plaintiff can sue for rescission or other appropriate remedy for defendant vendor’s breach of warranty.